Citation Nr: 1520891	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-11 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertensive vascular disease, to include as secondary to service-connected sleep apnea and adjustment disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from October 1981 to February 1982, and on active duty from December 2003 to March 2005, March 2008 to April 2009, and April 2011 to May 2012.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertensive vascular disease, to include as secondary to service-connected sleep apnea.  The Veteran's representative highlighted in the Veteran's informal hearing presentation (IHP) that they believe the Veteran is entitled to service connection not only on a presumptive, but also a direct, as well as secondary, basis.

Presumptive service connection is established based on the understanding that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2014).  Cardiovascular-renal disease, including hypertension, is entitled to the chronic disease presumption under 38 C.F.R. § 3.309(a) if it manifests to a degree of 10 percent or more within one year of separation from active service.  38 C.F.R. § 3.307(a)(3).  To manifest to a compensable degree, hypertension must result in diastolic pressure of predominantly 100 or more, or systolic pressure of predominantly 160 or more, or the appellant must have a history of diastolic pressure of 100 or more and require continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101. 

To establish direct service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Secondary service connection may be established when the claimed disability is due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310. 

The March 2015 informal hearing presentation asserts that several readings in April 2009, shortly after discharge from active duty, had diastolic readings in the 80s, and that blood pressure readings increased between April and August 2009 resulting in a diagnosis of hypertension.  The representative also pointed to literature indicating that people with posttraumatic stress disorder are at increased risk of cardiovascular disease and that insufficient sleep has been linked to cardiovascular disease.        
  
In November 2014 the Veteran was provided a VA examination regarding his hypertensive vascular disease.  This examination focused primarily on whether the Veteran's hypertensive vascular disease was aggravated by his deployments.  In coming to the medical opinion it did, the examiner premised his conclusion on the Veteran's hypertensive vascular disease condition preexisting active duty, stating that there was no evidence the hypertension was aggravated beyond normal progression.  This examination and opinion is the only examination and opinion the Veteran has received regarding his hypertensive vascular disease service connection claim.  

In the September 2010 notice of disagreement, the Veteran highlighted that he did not have an issue with his blood pressure prior to his 2008-2009 deployment, but did have an issue immediately upon returning from deployment.  Additionally, in a January 2015 statement in support of claim the Veteran stated that the stress of deployment caused him to develop hypertensive vascular disease.  

The Board also notes that the Veteran is service-connected for sleep apnea and adjustment disorder, and has alleged hypertensive vascular disease as secondary to sleep-related problems associated with service and service-connected disabilities in his IHP.  In light of the above, additional medical inquiry is required.

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion from the November 2014 VA hypertension examiner (or a suitable substitute if unavailable).  The examiner should review the VBMS and Virtual VA files and specify in the opinion that this was accomplished.  

(a)  The examiner is asked to provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that hypertensive vascular disease began in or is related to active service from December 2003 to March 2005 or from March 2008 to April 2009, to include the stress of serving in Iraq during the second period of service.  The examiner's attention is directed to VA blood pressure readings dating from April 2009 (142/97), June 2009 (137/95), and August 2009 (148/90).

(b)  Also is it at least as likely as not (50 percent probability or more) that hypertensive vascular disease disability is either due to or caused by the Veteran's service-connected sleep apnea and/or adjustment disorder.

(c)  Is it at least as likely as not (50 percent probability or more) that hypertensive vascular disease disability is aggravated (worsened) beyond the natural progress by the Veteran's service-connected sleep apnea and/or adjustment disorder.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected sleep apnea and/or adjustment disorder.
 
The examiner's attention is directed to the March 2015 informal hearing presentation on VBMS which references literature on a connection between posttraumatic stress disorder and cardiovascular disease as well as poor sleep and cardiovascular disorder.  It is asserted that the Veteran's sleep impairment began during service as did the rising blood pressure readings.  

The examiner is asked to explain the reasons behind all opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Upon completion of the above requested development, conduct any other development that is deemed warranted, to include, if appropriate, the Veteran's claim for service connection for hypertensive vascular disease, to include as secondary to adjustment disorder and sleep apnea, and readjudicate the Veteran's claim.  If any benefit sought on appeal is denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded the appropriate opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




